(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         BNSF RAILWAY CO. v. TYRRELL, SPECIAL 

       ADMINISTRATOR FOR THE ESTATE OF TYRRELL,

                   DECEASED, ET AL. 


       CERTIORARI TO THE SUPREME COURT OF MONTANA

       No. 16–405.      Argued April 25, 2017—Decided May 30, 2017
The Federal Employers’ Liability Act (FELA), 45 U.S. C. §51 et seq.,
  makes railroads liable in money damages to their employees for on-
  the-job injuries. Respondent Robert Nelson, a North Dakota resi-
  dent, brought a FELA suit against petitioner BNSF Railway Compa-
  ny (BNSF) in a Montana state court, alleging that he had sustained
  injuries while working for BNSF. Respondent Kelli Tyrrell, appoint-
  ed in South Dakota as the administrator of her husband Brent Tyr-
  rell’s estate, also sued BNSF under FELA in a Montana state court,
  alleging that Brent had developed a fatal cancer from his exposure to
  carcinogenic chemicals while working for BNSF. Neither worker was
  injured in Montana. Neither incorporated nor headquartered there,
  BNSF maintains less than 5% of its work force and about 6% of its
  total track mileage in the State. Contending that it is not “at home”
  in Montana, as required for the exercise of general personal jurisdic-
  tion under Daimler AG v. Bauman, 571 U. S. ___, ___, BNSF moved
  to dismiss both suits. Its motion was granted in Nelson’s case and
  denied in Tyrrell’s. After consolidating the two cases, the Montana
  Supreme Court held that Montana courts could exercise general per-
  sonal jurisdiction over BNSF because the railroad both “d[id] busi-
  ness” in the State within the meaning of 45 U.S. C. §56 and was
  “found within” the State within the compass of Mont. Rule Civ. Proc.
  4(b)(1). The due process limits articulated in Daimler, the court add-
  ed, did not control because Daimler did not involve a FELA claim or a
  railroad defendant.
Held:
     1. Section 56 does not address personal jurisdiction over railroads.
  Pp. 4–9.
2                        BNSF R. CO. v. TYRRELL

                                   Syllabus

          (a) Section 56’s first relevant sentence provides that “an action
    may be brought in a district court of the United States,” in, among
    other places, the district “in which the defendant shall be doing busi-
    ness at the time of commencing such action.” This Court has com-
    prehended that sentence as a venue prescription, not as one govern-
    ing personal jurisdiction. Baltimore & Ohio R. Co. v. Kepner, 314
U.S. 44, 52. Congress generally uses the expression, where suit
    “may be brought,” to indicate the federal districts in which venue is
    proper, see, e.g., 28 U.S. C. §1391(b), while it typically provides for
    the exercise of personal jurisdiction by authorizing service of process,
    see, e.g., 15 U.S. C. §22. Nelson and Tyrrell contend that the 1888
    Judiciary Act provision that prompted §56’s enactment concerned
    both personal jurisdiction and venue, but this Court has long read
    that Judiciary Act provision to concern venue only, see, e.g., Green v.
    Chicago, B. & Q. R. Co., 205 U.S. 530, 532–533. Pp. 5–7.
          (b) The second relevant sentence of §56—that “[t]he jurisdiction
    of the courts of the United States under this chapter shall be concur-
    rent with that of the courts of the several States”—refers to concur-
    rent subject-matter jurisdiction of state and federal courts over FELA
    actions. See Second Employers’ Liability Cases, 223 U.S. 1, 55–56.
    Congress added this clarification after the Connecticut Supreme
    Court held that Congress intended to confine FELA litigation to fed-
    eral courts, and that state courts had no obligation to entertain FELA
    claims. Pp. 7–8.
          (c) None of the cases featured by the Montana Supreme Court in
    reaching its contrary conclusion resolved a question of personal juris-
    diction. Pope v. Atlantic Coast Line R. Co., 345 U.S. 379; Miles v. Il-
    linois Central R. Co., 315 U.S. 698; Kepner, 314 U.S. 44; and Denver
    & Rio Grande Western R. Co. v. Terte, 284 U.S. 284, distinguished.
    Moreover, all these cases, save Pope, were decided before this Court’s
    transformative decision on personal jurisdiction in International Shoe
    Co. v. Washington, 326 U.S. 310. Pp. 8–9.
       2. The Montana courts’ exercise of personal jurisdiction under
    Montana law does not comport with the Fourteenth Amendment’s
    Due Process Clause. Only the propriety of general personal jurisdic-
    tion is at issue here because neither Nelson nor Tyrrell alleges injury
    from work in or related to Montana.
       A state court may exercise general jurisdiction over out-of-state
    corporations when their “affiliations with the State are so ‘continuous
    and systematic’ as to render them essentially at home in the forum
    State.” Daimler, 571 U. S., at ___. The “paradigm” forums in which a
    corporate defendant is “at home” are the corporation’s place of incor-
    poration and its principal place of business, e.g., id., at ___, but in an
    “exceptional case,” a corporate defendant’s operations in another fo-
                     Cite as: 581 U. S. ____ (2017)                      3

                                Syllabus

  rum “may be so substantial and of such a nature as to render the cor-
  poration at home in that State,” id., at ___, n. 19. Daimler involved
  no FELA claim or railroad defendant, but the due process constraint
  described there applies to all state-court assertions of general juris-
  diction over nonresident defendants; that constraint does not vary
  with the type of claim asserted or business enterprise sued.
     Here, BNSF is not incorporated or headquartered in Montana and
  its activity there is not “so substantial and of such a nature as to ren-
  der the corporation at home in that State.” Ibid. Pp. 9–12.
383 Mont. 417, 373 P.3d 1, reversed and remanded.

   GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, BREYER, ALITO, KAGAN, and GORSUCH, JJ.,
joined. SOTOMAYOR, J., filed an opinion concurring in part and dissent-
ing in part.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 16–405
                                  _________________


 BNSF RAILWAY CO., PETITIONER v. KELLI TYRRELL, 

  SPECIAL ADMINISTRATOR FOR THE ESTATE OF BRENT T.

             TYRRELL, DECEASED, ET AL. 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      MONTANA

                                [May 30, 2017]


  JUSTICE GINSBURG delivered the opinion of the Court.
  The two cases we decide today arise under the Federal
Employers’ Liability Act (FELA), 35 Stat. 65, as amended,
45 U.S. C. §51 et seq., which makes railroads liable in
money damages to their employees for on-the-job injuries.
Both suits were pursued in Montana state courts although
the injured workers did not reside in Montana, nor were
they injured there. The defendant railroad, BNSF Rail-
way Company (BNSF), although “doing business” in Mon-
tana when the litigation commenced, was not incorporated
in Montana, nor did it maintain its principal place of
business in that State. To justify the exercise of personal
jurisdiction over BNSF, the Montana Supreme Court
relied on §56, which provides in relevant part:
    “Under this chapter an action may be brought in a
    district court of the United States, in the district of
    the residence of the defendant, or in which the cause
    of action arose, or in which the defendant shall be do-
    ing business at the time of commencing such action.
    The jurisdiction of the courts of the United States un-
2                  BNSF R. CO. v. TYRRELL

                     Opinion of the Court

    der this chapter shall be concurrent with that of the
    courts of the several States.”
  We hold that §56 does not address personal jurisdiction
over railroads. Its first relevant sentence is a venue pre-
scription governing proper locations for FELA suits filed
in federal court. The provision’s second relevant sentence,
using the term “concurrent” jurisdiction, refers to subject-
matter jurisdiction, not personal jurisdiction. It simply
clarifies that the federal courts do not have exclusive
subject-matter jurisdiction over FELA suits; state courts
can hear them, too.
  Montana’s Supreme Court, in the alternative, relied on
state law, under which personal jurisdiction could be
asserted over “persons found within . . . Montana.” Mont.
Rule Civ. Proc. 4(b)(1) (2015). BNSF fit that bill, the court
stated, because it has over 2,000 miles of railroad track
and employs more than 2,000 workers in Montana. Our
precedent, however, explains that the Fourteenth
Amendment’s Due Process Clause does not permit a State
to hale an out-of-state corporation before its courts when
the corporation is not “at home” in the State and the
episode-in-suit occurred elsewhere. Daimler AG v. Bau-
man, 571 U. S. ___, ___ (2014) (slip op., at 8) (internal
quotation marks omitted). We therefore reverse the
judgment of the Montana Supreme Court.
                             I
  In March 2011, respondent Robert Nelson, a North
Dakota resident, brought a FELA suit against BNSF in a
Montana state court to recover damages for knee injuries
Nelson allegedly sustained while working for BNSF as a
fuel-truck driver. 383 Mont. 417, 419, 373 P.3d 1, 3
(2016). In May 2014, respondent Kelli Tyrrell, appointed
in South Dakota as the administrator of her husband
Brent Tyrrell’s estate, similarly sued BNSF under FELA
in a Montana state court. Id., at 419–420, 373 P. 3d, at 3.
                 Cite as: 581 U. S. ____ (2017)            3

                     Opinion of the Court

Brent Tyrrell, his widow alleged, had developed a fatal
kidney cancer from his exposure to carcinogenic chemicals
while working for BNSF. Id., at 420, 373 P. 3d, at 3.
Neither plaintiff alleged injuries arising from or related to
work performed in Montana; indeed, neither Nelson nor
Brent Tyrrell appears ever to have worked for BNSF in
Montana. Id., at 419–420, 373 P. 3d, at 3.
   BNSF is incorporated in Delaware and has its principal
place of business in Texas. Id., at 419, 373 P. 3d, at 3. It
operates railroad lines in 28 States. No. DV 14–699 (13th
Jud. Dist., Yellowstone Cty., Mont., Oct. 7, 2014), App. to
Pet. for Cert. 63a. BNSF has 2,061 miles of railroad track
in Montana (about 6% of its total track mileage of 32,500),
employs some 2,100 workers there (less than 5% of its
total work force of 43,000), generates less than 10% of its
total revenue in the State, and maintains only one of its 24
automotive facilities in Montana (4%). Ibid. Contending
that it is not “at home” in Montana, as required for the
exercise of general personal jurisdiction under Daimler AG
v. Bauman, 571 U. S. ___, ___ (2014) (slip op., at 8) (inter-
nal quotation marks omitted), BNSF moved to dismiss
both suits for lack of personal jurisdiction. Its motion was
granted in Nelson’s case and denied in Tyrrell’s. 383
Mont., at 419, 373 P. 3d, at 2.
   After consolidating the two cases, the Montana Supreme
Court held that Montana courts could exercise general
personal jurisdiction over BNSF. Id., at 429, 373 P. 3d, at
9. Section 56, the court determined, authorizes state
courts to exercise personal jurisdiction over railroads
“doing business” in the State. Id., at 426, 373 P. 3d, at 7
(internal quotation marks omitted). In addition, the court
observed, Montana law provides for the exercise of general
jurisdiction over “[a]ll persons found within” the State.
Id., at 427, 373 P. 3d, at 8 (quoting Mont. Rule Civ. Proc.
4(b)(1) (2015)). In view of the railroad’s many employees
and miles of track in Montana, the court concluded, BNSF
4                       BNSF R. CO. v. TYRRELL

                           Opinion of the Court

is both “doing business” and “found within” the State, such
that both FELA and Montana law authorized the exercise
of personal jurisdiction. 383 Mont., at 426, 428, 373 P.3d,
at 7–8 (internal quotation marks omitted). The due pro-
cess limits articulated in Daimler, the court added, did not
control, because Daimler did not involve a FELA claim or
a railroad defendant. 383 Mont., at 424, 373 P. 3d, at 6.
   Justice McKinnon dissented. Section 56, she wrote, is a
federal-court venue prescription, and also confers subject-
matter jurisdiction on state courts in FELA cases, concur-
rent with federal courts. Id., at 435–437, 373 P. 3d, at 13.
But §56, she maintained, does not touch or concern per-
sonal jurisdiction. Ibid. Furthermore, she concluded,
Daimler controls, rendering the Montana courts’ exercise
of personal jurisdiction impermissible because BNSF is
not “at home” in Montana. 383 Mont., at 433–434, 373
P. 3d, at 11–12.
   We granted certiorari, 580 U. S. ___ (2017), to resolve
whether §56 authorizes state courts to exercise personal
jurisdiction over railroads doing business in their States
but not incorporated or headquartered there, and whether
the Montana courts’ exercise of personal jurisdiction in
these cases comports with due process.
                              II
  Nelson and Tyrrell contend that §56’s first relevant
sentence confers personal jurisdiction on federal courts, and
that the section’s second relevant sentence extends that
grant of jurisdiction to state courts. Neither contention
is tenable. Section 56’s first relevant sentence concerns
venue; its next sentence speaks to subject-matter jurisdiction.1
——————
   1 Section 56’s first sentence, which provides a time bar for FELA claims,

is not relevant to the issue at hand. For ease of reference, we hereinafter
refer to the first relevant sentence, describing where suit “may be brought,”
as the provision’s “first” sentence, and the sentence that immediately
follows, referring to “concurrent” jurisdiction, as the “second.”
                 Cite as: 581 U. S. ____ (2017)           5

                     Opinion of the Court

                              A
   The first sentence of §56 states that “an action may be
brought in a district court of the United States,” in, among
other places, the district “in which the defendant shall be
doing business at the time of commencing such action.” In
Baltimore & Ohio R. Co. v. Kepner, 314 U.S. 44 (1941), we
comprehended this clause as “establish[ing] venue” for a
federal-court action. Id., at 52. Congress, we explained,
designed §56 to expand venue beyond the limits of the
1888 Judiciary Act’s general venue provision, which al-
lowed suit only “in districts of which the defendant was an
inhabitant.” Id., at 49; see Act of Aug. 13, 1888, §1, 25
Stat. 434. Nowhere in Kepner or in any other decision did
we intimate that §56 might affect personal jurisdiction.
   Congress generally uses the expression, where suit “may
be brought,” to indicate the federal districts in which
venue is proper. See, e.g., 28 U.S. C. §1391(b) (general
venue statute specifying where “[a] civil action may be
brought”); J. Oakley, ALI, Fed. Judicial Code Rev. Project
253–290 (2004) (listing special venue statutes, many with
similar language). See also Kepner, 314 U.S., at 56
(Frankfurter, J., dissenting) (“The phrasing of [§56] fol-
lows the familiar pattern generally employed by Congress
in framing venue provisions.”).
   In contrast, Congress’ typical mode of providing for the
exercise of personal jurisdiction has been to authorize
service of process. See, e.g., 15 U.S. C. §22 (Clayton Act
provision stating that “all process in [cases against a
corporation arising under federal antitrust laws] may be
served in the district of which [the defendant] is an inhab-
itant, or wherever [the defendant] may be found”); §53(a)
(under Federal Trade Commission Act, “process may be
served on any person, partnership, or corporation wherever
it may be found”). See also Omni Capital Int’l, Ltd. v.
Rudolf Wolff & Co., 484 U.S. 97, 106–107 (1987) (discuss-
ing statutes that authorize (or fail to authorize) nation-
6                      BNSF R. CO. v. TYRRELL

                          Opinion of the Court

wide service of process). But cf. Schlanger v. Seamans,
401 U.S. 487, 490, n. 4 (1971) (though “Congress has
provided for nationwide service of process” in 28 U.S. C.
§1391(e) (1964 ed., Supp. V), that statute was meant to
expand venue, not personal jurisdiction). Congress uses
this terminology because, absent consent, a basis for
service of a summons on the defendant is prerequisite to
the exercise of personal jurisdiction. See Omni Capital,
484 U.S., at 104.
  Nelson and Tyrrell, however, argue that §56 relates to
personal jurisdiction. In their view, the 1888 Judiciary
Act provision that prompted §56’s enactment, 25 Stat. 434,
concerned both personal jurisdiction and venue. According
to House and Senate Reports, they contend, two cases had
brought to Congress’ attention the problem with the prior
provision—namely, that in federal-question cases it au-
thorized suit only in the district of the defendant’s resi-
dence. Brief for Respondents 16–18. See H. R. Rep. No.
513, 61st Cong., 2d Sess., 6 (1910) (citing Macon Grocery
Co. v. Atlantic Coast Line R. Co., 215 U.S. 501 (1910);
Cound v. Atchison, T. & S. F. R. Co., 173 F. 527 (WD Tex.
1909)); S. Rep. No. 432, 61st Cong., 2d Sess., 4 (1910)
(same). In both cases, the courts had dismissed FELA
suits for “want of jurisdiction.” Macon Grocery, 215 U.S.,
at 510; Cound, 173 F., at 534. To avert such jurisdictional
dismissals, they urge, Congress enacted §56.
  Legislative history “throws little light” here. Kepner,
314 U.S., at 50.2 Driving today’s decision, we have long
read the 1888 Judiciary Act provision to concern venue
only. See Green v. Chicago, B. & Q. R. Co., 205 U.S. 530,
532–533 (1907) (analyzing personal jurisdiction separately,

——————
    2 We
       note, moreover, that Nelson and Tyrrell overlooked the Senate
Report’s explicit reference to the first sentence of §56 as a venue provi-
sion, with no mention of personal jurisdiction. S. Rep. No. 432, 61st
Cong., 2d Sess., 3 (1910).
                 Cite as: 581 U. S. ____ (2017)            7

                     Opinion of the Court

after concluding that venue was proper under 1888 Judi-
ciary Act provision). See also Lee v. Chesapeake & Ohio R.
Co., 260 U.S. 653, 655 (1923) (noting that materially
identical successor to 1888 Judiciary Act provision, Act of
Mar. 3, 1911, §51, 36 Stat. 1101, “relates to the venue of
suits”). Indeed, reading the 1888 Judiciary Act provision
to authorize the exercise of personal jurisdiction would
have yielded an anomalous result: In diversity cases, the
provision allowed for suit “in the district of the residence
of either the plaintiff or the defendant.” 25 Stat. 434.
Interpreting that clause to provide for jurisdiction would
have allowed a plaintiff to hale a defendant into court
in the plaintiff ’s home district, even if the district was
one with which the defendant had no affiliation, and the
episode-in-suit, no connection.
                              B
  The second §56 sentence in point provides that “[t]he
jurisdiction of the courts of the United States under this
chapter shall be concurrent with that of the courts of the
several States.” Nelson and Tyrrell argue that this sen-
tence extends to state courts the first sentence’s alleged
conferral of personal jurisdiction on federal courts. But, as
just discussed, the first sentence concerns federal-court
venue and confers no personal jurisdiction on any court.
  We have understood §56’s second sentence to provide for
the concurrent subject-matter jurisdiction of state and
federal courts over actions under FELA. See Second
Employers’ Liability Cases, 223 U.S. 1, 55–56 (1912). As
Nelson and Tyrrell acknowledge, Congress added the
provision to confirm concurrent subject-matter jurisdiction
after the Connecticut Supreme Court held that Congress
intended to confine FELA litigation to federal courts, and
that state courts had no obligation to entertain FELA
claims. See Brief for Respondents 23 (citing Hoxie v. New
York, N. H. & H. R. Co., 82 Conn. 352, 73 A. 754 (1909)).
8                   BNSF R. CO. v. TYRRELL

                      Opinion of the Court

As Justice McKinnon recognized in her dissent from the
Montana Supreme Court’s decision in Nelson’s and Tyr-
rell’s cases, “[t]he phrase ‘concurrent jurisdiction’ is a well-
known term of art long employed by Congress and courts
to refer to subject-matter jurisdiction, not personal juris-
diction.” 383 Mont., at 436, 373 P. 3d, at 13. See, e.g.,
Mims v. Arrow Financial Services, LLC, 565 U.S. 368, 372
(2012) (“federal and state courts have concurrent jurisdic-
tion over private suits arising under the [Telephone Con-
sumer Protection Act of 1991, 47 U.S. C. §227]”); Claflin
v. Houseman, 93 U.S. 130, 133–134 (1876) (State courts
retain “concurrent jurisdiction” over “suits in which a
bankrupt” party is involved, notwithstanding exclusive
federal jurisdiction over bankruptcy matters).
                             C
   Pointing to a quartet of cases, the Montana Supreme
Court observed that this Court “consistently has inter-
preted [§]56 to allow state courts to hear cases brought
under FELA even where the only basis for jurisdiction is
the railroad doing business in the forum [S]tate.” 383
Mont., at 421–423, 425–426, 373 P.3d, at 4–7 (citing Pope
v. Atlantic Coast Line R. Co., 345 U.S. 379 (1953); Miles v.
Illinois Central R. Co., 315 U.S. 698 (1942); Kepner, 314
U.S. 44; Denver & Rio Grande Western R. Co. v. Terte, 284
U.S. 284 (1932)).
   None of the decisions featured by the Montana Supreme
Court resolved a question of personal jurisdiction. Terte
held that a FELA plaintiff, injured in Colorado, could
bring suit in Missouri state court against a railroad incor-
porated elsewhere. 284 U.S., at 286–287. The dispute,
however, was over the Dormant Commerce Clause, not
personal jurisdiction; the railroad defendants argued that
the suit would unduly burden interstate commerce, and
the decision rested on two Commerce Clause decisions,
Michigan Central R. Co. v. Mix, 278 U.S. 492 (1929), and
                 Cite as: 581 U. S. ____ (2017)            9

                     Opinion of the Court

Hoffman v. Missouri ex rel. Foraker, 274 U.S. 21 (1927),
not on an interpretation of §56. See Terte, 284 U.S., at
285, 287. In Kepner and Miles, this Court held that a
state court may not, based on inconvenience to a railroad
defendant, enjoin its residents from bringing a FELA suit
in another State’s federal (Kepner) or state (Miles) courts.
Kepner, 314 U.S., at 54; Miles, 315 U.S., at 699–700, 704.
Pope held that 28 U.S. C. §1404(a)’s provision for transfer
from one federal court to another did not bear on the
question decided in Miles: A state court still could not
enjoin a FELA action brought in another State’s courts.
345 U.S., at 383–384.
  Moreover, all these cases, save Pope, were decided be-
fore this Court’s transformative decision on personal
jurisdiction in International Shoe Co. v. Washington, 326
U.S. 310 (1945). See Daimler, 571 U. S., at ___, n. 18 (slip
op., at 20, n. 18) (cautioning against reliance on cases
“decided in the era dominated by” the “territorial think-
ing” of Pennoyer v. Neff, 95 U.S. 714 (1878)).
                             III
   Because FELA does not authorize state courts to exer-
cise personal jurisdiction over a railroad solely on the
ground that the railroad does some business in their
States, the Montana courts’ assertion of personal jurisdic-
tion over BNSF here must rest on Mont. Rule Civ. Proc.
4(b)(1), the State’s provision for the exercise of personal
jurisdiction over “persons found” in Montana. See supra,
at 2–3. BNSF does not contest that it is “found within”
Montana as the State’s courts comprehend that rule. We
therefore inquire whether the Montana courts’ exercise of
personal jurisdiction under Montana law comports with
the Due Process Clause of the Fourteenth Amendment.
   In International Shoe, this Court explained that a state
court may exercise personal jurisdiction over an out-of-
state defendant who has “certain minimum contacts with
10                 BNSF R. CO. v. TYRRELL

                      Opinion of the Court

[the State] such that the maintenance of the suit does not
offend ‘traditional notions of fair play and substantial
justice.’ ” 326 U.S., at 316. Elaborating on this guide, we
have distinguished between specific or case-linked juris-
diction and general or all-purpose jurisdiction. See, e.g.,
Daimler, 571 U. S., at ___ (slip op., at 8); Goodyear Dunlop
Tires Operations, S. A. v. Brown, 564 U.S. 915, 919
(2011); Helicopteros Nacionales de Colombia, S. A. v. Hall,
466 U.S. 408, 414, nn. 8, 9 (1984). Because neither Nel-
son nor Tyrrell alleges any injury from work in or related
to Montana, only the propriety of general jurisdiction is at
issue here.
   Goodyear and Daimler clarified that “[a] court may
assert general jurisdiction over foreign (sister-state or
foreign-country) corporations to hear any and all claims
against them when their affiliations with the State are so
‘continuous and systematic’ as to render them essentially
at home in the forum State.” Daimler, 571 U. S., at ___
(slip op., at 8) (quoting Goodyear, 564 U.S., at 919). The
“paradigm” forums in which a corporate defendant is “at
home,” we explained, are the corporation’s place of incor-
poration and its principal place of business. Daimler, 571
U. S., at ___ (slip op., at 18–19); Goodyear, 564 U.S., at
924. The exercise of general jurisdiction is not limited to
these forums; in an “exceptional case,” a corporate defend-
ant’s operations in another forum “may be so substantial
and of such a nature as to render the corporation at home
in that State.” Daimler, 571 U. S., at ___, n. 19 (slip op., at
20, n. 19). We suggested that Perkins v. Benguet Consol.
Mining Co., 342 U.S. 437 (1952), exemplified such a case.
Daimler, 571 U. S., at ___, n. 19 (slip op., at 20, n. 19). In
Perkins, war had forced the defendant corporation’s owner
to temporarily relocate the enterprise from the Philippines
to Ohio. 342 U.S., at 447–448. Because Ohio then be-
came “the center of the corporation’s wartime activities,”
Daimler, 571 U. S., at ___, n. 8 (slip op., at 12, n. 8), suit
                     Cite as: 581 U. S. ____ (2017)                   11

                          Opinion of the Court

was proper there, Perkins, 342 U.S., at 448.
   The Montana Supreme Court distinguished Daimler on
the ground that we did not there confront “a FELA claim
or a railroad defendant.” 383 Mont., at 424, 373 P.3d, at
6. The Fourteenth Amendment due process constraint
described in Daimler, however, applies to all state-court
assertions of general jurisdiction over nonresident defend-
ants; the constraint does not vary with the type of claim
asserted or business enterprise sued.3
   BNSF, we repeat, is not incorporated in Montana and
does not maintain its principal place of business there.
Nor is BNSF so heavily engaged in activity in Montana “as
to render [it] essentially at home” in that State. See
Daimler, 571 U. S., at ___ (slip op., at 8) (internal quota-
tion marks omitted). As earlier noted, BNSF has over
2,000 miles of railroad track and more than 2,000 employ-
ees in Montana. But, as we observed in Daimler, “the
general jurisdiction inquiry does not focus solely on the
magnitude of the defendant’s in-state contacts.” Id., at
___, n. 20 (slip op., at 21, n. 20) (internal quotation marks
and alterations omitted). Rather, the inquiry “calls for an
appraisal of a corporation’s activities in their entirety”;
“[a] corporation that operates in many places can scarcely
be deemed at home in all of them.” Ibid. In short, the
business BNSF does in Montana is sufficient to subject the
railroad to specific personal jurisdiction in that State on
claims related to the business it does in Montana. But in-
state business, we clarified in Daimler and Goodyear, does
not suffice to permit the assertion of general jurisdiction
over claims like Nelson’s and Tyrrell’s that are unrelated

——————
  3 The Montana Supreme Court also erred in asserting that “Congress

drafted the FELA to make a railroad ‘at home’ for jurisdictional pur-
poses wherever it is ‘doing business.’ ” 383 Mont. 417, 425, 373 P.3d 1,
6 (2016). As discussed, supra, at 5–7, in §56’s first sentence, Congress
dealt with venue only, not personal jurisdiction.
12                      BNSF R. CO. v. TYRRELL

                           Opinion of the Court

to any activity occurring in Montana.4
                              IV
  Nelson and Tyrrell present a further argument—that
BNSF has consented to personal jurisdiction in Montana.
See Brief for Respondents 50–51. The Montana Supreme
Court did not address this contention, see 383 Mont., at
429, n. 3, 373 P.3d, at 9, n. 3, so we do not reach it. See
Cutter v. Wilkinson, 544 U.S. 709, 718, n. 7 (2005) (“[W]e
are a court of review, not of first view.”).
                      *    *    *
  For the reasons stated, the judgment of the Montana
Supreme Court is reversed, and the cases are remanded
——————
   4 JUSTICE SOTOMAYOR, dissenting in part, renews a debate compre-

hensively aired in Daimler AG v. Bauman, 571 U. S. ___ (2014). There,
as again here, JUSTICE SOTOMAYOR treats the assertion of jurisdiction
by the State of Washington courts in International Shoe Co. v. Wash-
ington, 326 U.S. 310 (1945), as an exercise of general, dispute-blind,
jurisdiction, post, at 3, thereby overlooking the fundamental difference
between International Shoe and these cases. In International Shoe, the
defendant corporation’s in-state activities had “not only been continu-
ous and systematic, but also g[a]ve rise to the liabilities sued on.” 326
U.S., at 317. The state courts there asserted jurisdiction not over
claims that had nothing to do with the State; instead, they exercised
adjudicatory authority to hold the defendant corporation accountable
for activity pursued within the State of Washington. Daimler, 571
U. S., at ___, ___, n. 10 (slip op., at 7, 14, n. 10). This Court, therefore,
had no occasion in International Shoe to “engage in a comparison
between International Shoe’s contacts within the State of Washington
and the other States in which it operated.” Post, at 3. In marked
contrast to International Shoe, Nelson’s and Tyrrell’s claims have no
relationship to anything that occurred or had its principal impact in
Montana.
   This Court’s opinion is not limited to §56 because the Montana
Supreme Court went on to address and decide the question: Do “Mon-
tana courts have personal jurisdiction over BNSF under Montana law?”
383 Mont., at 426, 373 P.3d, at 7. See also id., at 429, 373 P.3d, at 9
(“Under Montana law, Montana courts have general personal jurisdic-
tion over BNSF.”).
                 Cite as: 581 U. S. ____ (2017) 
                 13

                     Opinion of the Court 


for further proceedings not inconsistent with this opinion.


                                                    It is so ordered.
                   Cite as: 581 U. S. ____ (2017)              1

                   Opinion
                    OpinionofofofSS         , J.
                                          , J.
                                   OTOMAYOR
                                  OTOMAYOR


SUPREME COURT OF THE UNITED STATES
                           _________________

                            No. 16–405
                           _________________


 BNSF RAILWAY CO., PETITIONER v. KELLI TYRRELL, 

  SPECIAL ADMINISTRATOR FOR THE ESTATE OF BRENT T.

             TYRRELL, DECEASED, ET AL. 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      MONTANA

                          [May 30, 2017]


    JUSTICE SOTOMAYOR, concurring in part and dissenting
in part.
    I concur in the Court’s conclusion that the Federal
Employers’ Liability Act (FELA), 45 U.S. C. §51 et seq.,
does not confer personal jurisdiction over railroads on
state courts. I also agree that the Montana Supreme
Court erred when it concluded that the nature of the claim
here—a FELA claim against a railroad—answers the
question whether the Due Process Clause allows the exer-
cise of personal jurisdiction over BNSF. But my agree-
ment with the majority ends there. I continue to disagree
with the path the Court struck in Daimler AG v. Bauman,
571 U. S. ___ (2014), which limits general jurisdiction over
a corporate defendant only to those States where it is
“ ‘essentially at home,’ ” id., at ___ (slip op., at 8). And even
if the Court insists on adhering to that standard, I dissent
from its decision to apply it here in the first instance
rather than remanding to the Montana Supreme Court for
it to conduct what should be a fact-intensive analysis
under the proper legal framework. Accordingly, I join
Parts I and II of the Court’s opinion, but dissent from Part
III and the judgment.
    The Court would do well to adhere more faithfully to the
direction from International Shoe Co. v. Washington, 326
2                    BNSF R. CO. v. TYRRELL

      SOTOMAYOR, J., Opinion
                     concurring
                             of SinOTOMAYOR
                                    part and,dissenting
                                             J.         in part

U. S. 310 (1945), which instructed that general jurisdic-
tion is proper when a corporation’s “continuous corporate
operations within a state [are] so substantial and of such a
nature as to justify suit against it on causes of action
arising from dealings entirely distinct from those activi-
ties.” Id., at 318. Under International Shoe, in other
words, courts were to ask whether the benefits a defend-
ant attained in the forum State warranted the burdens
associated with general personal jurisdiction. See id., at
317–318. The majority itself acknowledges that Interna-
tional Shoe should govern, describing the question as
whether a defendant’s affiliations with a State are suffi-
ciently “ ‘continuous and systematic’ ” to warrant the exer-
cise of general jurisdiction there. Ante, at 10. If only its
analysis today reflected that directive. Instead, the major-
ity opinion goes on to reaffirm the restrictive “at home”
test set out in Daimler—a test that, as I have explained,
has no home in our precedents and creates serious inequi-
ties. See 571 U. S., at ___–___ (SOTOMAYOR, J., concurring
in judgment) (slip op., at 8–19).
   The majority’s approach grants a jurisdictional windfall
to large multistate or multinational corporations that
operate across many jurisdictions. Under its reasoning, it
is virtually inconceivable that such corporations will ever
be subject to general jurisdiction in any location other
than their principal places of business or of incorporation.
Foreign businesses with principal places of business out-
side the United States may never be subject to general
jurisdiction in this country even though they have contin-
uous and systematic contacts within the United States.
See id., at ___–___ (slip op., at 17–18). What was once a
holistic, nuanced contacts analysis backed by considera-
tions of fairness and reasonableness has now effectively
been replaced by the rote identification of a corporation’s
                    Cite as: 581 U. S. ____ (2017)                  3

       SOTOMAYOR, J., Opinion
                      concurring
                              of SinOTOMAYOR
                                     part and,dissenting
                                              J.         in part

principal place of business or place of incorporation.1 The
result? It is individual plaintiffs, harmed by the actions
of a farflung foreign corporation, who will bear the brunt
of the majority’s approach and be forced to sue in dis-
tant jurisdictions with which they have no contacts or
connection.
  Moreover, the comparative contacts analysis invented in
Daimler resurfaces here and proves all but dispositive.
The majority makes much of the fact that BNSF’s contacts
in Montana are only a percentage of its contacts with
other jurisdictions. Ante, at 3, 11. But International Shoe,
which the majority agrees is the springboard for our mod-
ern personal jurisdiction jurisprudence, ante, at 9, applied
no comparative contacts test. There the Court analyzed
whether the Delaware corporation had “by its activities in
the State of Washington rendered itself amenable to pro-
ceedings” in the State. 326 U.S., at 311. The Court eval-
uated whether the corporation had offices in the forum
State, made contracts there, delivered goods there, or
employed salesmen there. See id., at 313. Despite ac-
knowledging that the corporation maintained places of
business in several States, ibid., the Court did not engage
in a comparison between International Shoe’s contacts
within the State of Washington and the other States in
which it operated.2 The Court noted that the corporation
——————
   1 As many commentators have observed, lower courts adhered to the

continuous-and-systematic standard for decades before Daimler, and its
predecessor Goodyear Dunlop Tires Operations, S. A. v. Brown, 564
U.S. 915 (2011), wrought the present sea change. See, e.g., Cornett &
Hoffheimer, Good-Bye Significant Contacts: General Personal Jurisdic-
tion after Daimler AG v. Bauman, 76 Ohio St. L. J. 101 (2015); Parry,
Rethinking Personal Jurisdiction after Bauman and Walden, 19 Lewis
& Clark L. Rev. 607 (2015); Doernberg, Resoling International Shoe, 2
Tex. A&M L. Rev. 247 (2014); Feder, Goodyear, “Home,” and the
Uncertain Future of Doing Business Jurisdiction, 63 S. C. L. Rev. 671
(2012).
   2 The majority responds that the language from International Shoe
4                      BNSF R. CO. v. TYRRELL

       SOTOMAYOR, J., Opinion
                      concurring
                              of SinOTOMAYOR
                                     part and,dissenting
                                              J.         in part

employed 11 to 13 salesmen in Washington but did not
query how that number compared to the number of sales-
men in other States. Ibid. As well it should not have; the
relative percentage of contacts is irrelevant. The focus
should be on the quality and quantity of the defendant’s
contacts in the forum State.3
   The majority does even Daimler itself a disservice,
paying only lipservice to the question the Court purported
to reserve there—the possibility of an “exceptional case” in
which general jurisdiction would be proper in a forum
State that is neither a corporate defendant’s place of
incorporation nor its principal place of business. See 571
U. S., at ___, n. 19 (slip op., at 20, n. 19). Its opinion here
could be understood to limit that exception to the exact
facts of Perkins v. Benguet Consol. Mining Co., 342 U.S.
437 (1952). See ante, at 10–11. That reading is so narrow
as to read the exception out of existence entirely; certainly
a defendant with significant contacts with more than one
State falls outside its ambit. And so it is inevitable under
its own reasoning that the majority would conclude that
BNSF’s contacts with Montana are insufficient to justify
the exercise of personal jurisdiction here. This result is
perverse. Despite having reserved the possibility of an
“exceptional case” in Daimler, the majority here has re-
——————
informs only a specific jurisdiction case. Ante, at 12, n. 4. But the
majority’s view of International Shoe is overly restrictive. The terms
“specific jurisdiction” and “general jurisdiction” are nowhere to be found
in that opinion. And I continue to believe, as I noted in Daimler, that
there is no material difference between the “continuous and systematic”
terminology International Shoe used for what we now call specific
jurisdiction and the “continuous” and “substantial” terminology it used
for what we now call general jurisdiction. See Daimler, 571 U. S., at
___, n. 6 (SOTOMAYOR, J., concurring in judgment) (slip op., at 8, n. 6).
  3 Indeed, in neither Perkins v. Benguet Consol. Mining Co., 342 U.S.
437 (1952), nor Helicopteros Nacionales de Colombia, S. A. v. Hall, 466
U.S. 408 (1984), did the Court engage in a comparative-contacts
analysis.
                     Cite as: 581 U. S. ____ (2017)                   5

       SOTOMAYOR, J., Opinion
                      concurring
                              of SinOTOMAYOR
                                     part and,dissenting
                                              J.         in part

jected that possibility out of hand.
  Worse, the majority reaches its conclusion only by de-
parting from the Court’s normal practice.4 Had it re-
manded to the Montana Supreme Court to reevaluate the
due process question under the correct legal standard,
that court could have examined whether this is such an
“exceptional case.” Instead, with its ruling today, the
Court unnecessarily sends a signal to the lower courts
that the exceptional-circumstances inquiry is all form, no
substance.
  I respectfully concur in part and dissent in part.




——————
   4 The Montana Supreme Court reached this question only by wrongly

assuming that 45 U.S. C. §56 is a jurisdictional statute and that a
defendant’s unique status as a railroad company is dispositive of the
jurisdictional question. A remand rather than an outright reversal is
this Court’s traditional practice where a lower court applies the incor-
rect legal standard; we have done it repeatedly just this Term. See,
e.g., Bethune-Hill v. Virginia State Bd. of Elections, 580 U. S. ___
(2017); Bolivarian Republic of Venezuela v. Helmerich & Payne Int’l
Drilling Co., ante, p. ___; McLane Co. v. EEOC, ante, p. ___; Moore v.
Texas, ante, p. ___.